Case 4:10-cr-40065-JPG Document 136 Filed 11/20/20 Page 1 of 2 Page ID #892




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                    Case No. 10–CR–40065–JPG–1

 HOLLI WRICE,
 Defendant.

                                               ORDER

       Before the Court is the Government’s Request to Unseal Documents to Aid in Appeal

(“Gov’t’s Request”). (ECF No. 134). Wrice responded. (ECF No. 135).

       In June 2020, the Court denied Wrice’s Motion for Compassionate Release. (Sealed

Order 1, ECF No. 119). Wrice is appealing that decision to the Seventh Circuit. (Notice of

Appeal 1, ECF No. 120). In the meantime, the Government asks the Court to unseal several

documents related to Wrice’s Motion to “assist the Court of Appeals in resolving the appeal . . . .”

(Gov’t’s Request at 3–4).

       When a party appeals a decision to the Seventh Circuit, this Court ensures that its “docket

is complete and made available electronically to the” appellate court. 7th Cir. R. 10 (a)(1). “[E]very

document filed in or by the [Seventh Circuit] (whether or not the document was sealed in the

district court) is in the public record unless a judge of [the Seventh Circuit] orders it to be sealed.”

7th Cir. Oper. Proc. 10. “Documents sealed in the district court will be maintained under seal in

[the Seventh Circuit] for 14 days, to afford time to request the approval” just described. Id.

       The Court agrees with Wrice that “[n]either the Government, nor the Court of Appeals, is

precluded from accessing and referencing information in this Court’s sealed documents.” (Wrice’s

Resp. at 2). There is no indication from the Seventh Circuit’s rules that it cannot access the
Case 4:10-cr-40065-JPG Document 136 Filed 11/20/20 Page 2 of 2 Page ID #893




complete record, including those documents filed under seal in this Court. If, in fact, that is not the

case, then the Court will reconsider the Government’s Request accordingly. To the point that the

Government contests the propriety of sealing those documents in the first instance, an issue it failed

to raise before and seemingly conceded by filing its own briefs under seal, the Court is not inclined

to unseal documents that include information obtained from the sealed Presentence Investigation

Report.

          For those reasons, the Court DENIES the Government’s Request to Unseal Documents in

Aid of Appeal.

          IT IS SO ORDERED.

Dated: Friday, November 20, 2020

                                                       S/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       UNITED STATES DISTRICT JUDGE




                                               —2—
